Title: To Thomas Jefferson from Thomas Munroe, 18 February 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  18 February 1804
               
               T Munroe being informed that the President is engaged with the Secretaries would not ask his signature to the enclosed requisition were he not much urged by Colo. Cooke & Colo. Brents son who are waiting at the Office on their way to Virga. to get $2000 on their Contract for freestone provided the President sanctions the advance—there are $9,944 of the $50,000 in hand—Mr. Latrobe thinks, and says he will write to that effect, that after the payment of the $2000 to Messrs. Cooke & Brent, enough of the $9944 will be left to pay outstanding demands, and to meet the expenses on the Presidents House, & the other expenses which, from conversation with the President he understands it to be necessary to give a preference to out of the unexpended balance—will the President, therefore, if he approves it & deems it necessary say—“The above mentioned advance to Messrs. Cooke & Brent may be paid”
            